Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143443                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  FREDERICK PRICE and STELLA PRICE,                                                                        Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                      Justices

  v                                                                 SC: 143443
                                                                    COA: 296483
                                                                    Oakland CC: 2009-100119-NO
  CITY OF ROYAL OAK and GM & SONS, INC.,
            Defendants,
  and

  PAMAR ENTERPRISES, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 9, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to that court for reconsideration of the issue of defendant Pamar
  Enterprises, Inc.’s duty to the plaintiffs in light of Loweke v Ann Arbor Ceiling &
  Partition Co, LLC, 489 Mich 157 (2011).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2012                    _________________________________________
           t0118                                                               Clerk